Case 1:20-cv-04776-RPK-RLM Document 1 Filed 10/06/20 Page 1 of 18 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
CHESTER COBB,                                                  :
                                                               :
                           Plaintiff,                          :   20-CV-________
                                                               :
                  -against-                                    :
                                                               :   NOTICE OF REMOVAL
NYU LANGONE HOSPITAL-BROOKLYN,                                 :
SARA GALANIS and JACQUELYN FOX                                 :
                                                               :
                            Defendants.                        :
---------------------------------------------------------------x

        Pursuant to 28 U.S.C. §§ 1441 and 1446, defendants NYU Langone Hospitals,

incorrectly named in this lawsuit as NYU Langone Hospital-Brooklyn, Sara Galanis and

Jacquelyn Fox (collectively, the “Defendants”), by and through their attorneys, Cerasia & Del

Rey-Cone LLP, file this Notice of Removal with respect to the case identified as Chester Cobb v.

NYU Langone Hospital-Brooklyn, Sara Galanis and Jacquelyn Fox, Index No. 508038/2020,

from the Supreme Court of the State of New York, Kings County.

        In further support of this Notice, Defendants state as follows:

        1.       On May 26, 2020, plaintiff Chester Cobb filed his Complaint in the Supreme

Court of the State of New York, Kings County. A true and correct copy of the Summons and

Complaint is attached hereto as Exhibit A.

        2.       On September 16, 2020, Cobb served the Summons and Complaint upon

Defendants.

        3.       This Notice of Removal has been timely filed within 30 days after Defendants

were served with the Complaint.
Case 1:20-cv-04776-RPK-RLM Document 1 Filed 10/06/20 Page 2 of 18 PageID #: 2




       4.      The Complaint includes two causes of action under a federal statute, Family and

Medical Leave Act, 29 U.S.C. § 2601 (“FMLA”). (Ex. A. at ¶¶ 22, 48-59.) Specifically, Cobb

alleges in the Fourth Cause of Action that Defendants “violated the Plaintiff’s FMLA rights by

deeming him to be absent without leave in April 2018 when he had notified the defendant that he

would be seeking FMLA leave for medical treatment of his back and stress related emotional

injury due to harassment at work and increased work load.” (Ex. A. at ¶ 50.) Cobb further

alleges in the Fifth Cause of Action that Defendants “interfered with Plaintiff’s rights under the

[FMLA] and discriminated against the Plaintiff and discharged the plaintiff for being out for

work due to a serious medical condition for which he was receiving treatment and for which he

had notified his employer that he intended to file[] for benefits under the FMLA.” (Ex. A at ¶

57.)

       5.      The Complaint also includes a cause of action under another federal statute, Title

VII of the Civil Rights Act, 42 U.S.C. § 2000e. (Ex. A. at ¶¶ 22, 60-72.) Specifically, Cobb

alleges in the Sixth Cause of Action that Defendants “harassed the Plaintiff on the basis of sex

and gender, creating a hostile work environment in violation of Title VII of the Civil Rights

Act.” (Ex. A. at ¶ 62.)

       6.      This Court has federal question jurisdiction over Cobb’s FMLA and Title VII

claims, pursuant to 28 U.S.C. § 1331.

       7.      This Court has supplemental jurisdiction over Cobb’s state and city law claims

pursuant to 28 U.S.C. § 1367 because all of his claims arise from a common nucleus of operative

facts as his FMLA and Title VII claims.




                                                 2
Case 1:20-cv-04776-RPK-RLM Document 1 Filed 10/06/20 Page 3 of 18 PageID #: 3




       8.      This District embraces the Supreme Court of the State of New York, Kings

County, where this lawsuit was originally filed. Removal to this District is therefore proper. 28

U.S.C. §§ 112(c), 1441(a).

       9.      Defendants will serve copies of this Notice of Removal upon Cobb and file a copy

with the Clerk of the Supreme Court of the State of New York, Kings County, to effect removal

of this action to this Court pursuant to 28 U.S.C. § 1446(d).

       WHEREFORE, Defendants respectfully request that this Court take jurisdiction of this

action and issue all necessary orders and process to remove said action from the Supreme Court

of New York, Kings County, to this Court.

 Dated: New York, New York
        October 6, 2020
                                                     Respectfully submitted,

                                                     CERASIA & DEL REY-CONE LLP

                                                     By s/ Christie Del Rey-Cone
                                                         Christie Del Rey-Cone
                                                         Alison L. Tomasco
                                                     150 Broadway, Suite 1517
                                                     New York, New York 10038
                                                     646.525.4235
                                                     christie@cdemploymentlaw.com
                                                     alison@cdemploymentlaw.com

                                                     Attorneys for Defendants




                                                 3
Case 1:20-cv-04776-RPK-RLM Document 1 Filed 10/06/20 Page 4 of 18 PageID #: 4




                                CERTIFICATE OF SERVICE

        I, Alison L. Tomasco, hereby certify that on October 6, 2020, I caused the within Notice

of Removal to be submitted by electronic filing to the Clerk of the Court for the U.S. District

Court for the Eastern District of New York, and a copy of the within pleading to be served by

email and overnight delivery, postage prepaid, upon the following counsel of record for the

plaintiff:

                             Joel M. Gluck, Esq.
                             305 Broadway, Suite 10007
                             New York, NY 10007
                             jmgluck200@aol.com


                                                     s/ Alison L. Tomasco_______
                                                        Alison L. Tomasco, Esq.




                                                 4
Case 1:20-cv-04776-RPK-RLM Document 1 Filed 10/06/20 Page 5 of 18 PageID #: 5




                 EXHIBIT A
          Case 1:20-cv-04776-RPK-RLM Document 1 Filed 10/06/20 Page
NYSCEF DOC. NO.
                                                                    6 of 18 NYSCEF:
                                                                 RECEIVED   PageID #:05/26/2020
                                                                                      6



           SUPREME COURT OF THE ST TE OF NE YORK
           CO NTY OF KINGS                                       Index #

                                                                    Date Filed:
           CHESTER COBB
                                                                    Plaintiff designates
                                                                     Ki s County
                                    Plaintiff,                      as place of trial
                  -a inst-
                                                                    The basis of venue is
                                                                    Place of Accident nd
            NYU LANGONE HOSPITAL- BROOKLY
            SARA GALANIS
            JACQUELYN FOX                                       Count of Residence
                                                                     Plaintiff Re ides t
                                     D( fend nt                     109 East 9 * Street
                                                                       Floor
                                                                    Brooklyn N.Y. 11212




                                                    SUMMONS
            TO THE ABOVE NAMED DEFENDANT:


                  YOU ARE HEREBY S MMONED to ans er the complaint in
            this action and to serve a < o y of your answer, or, if the co plaint is not
            served with this summo s, to serve a notice of appe rance , on the

            Plaintiffs At orney(s) witliin 20 days after the service of this summons,
            exclusive of the day of service (or wi hin 30 days after he service is
                                        is not personally delivered to you within the
            State of Ne York); and       case of your failure to appear or answer,
            judgment ill be taken agiiinst you by def ult for the relief demanded in

            the complaint.


            Dated: May 25, 2020
                    New York, N.Y.


                                                              JOEL M. GLUCK
                                                              Atto ey for Plaintif

                                                  1 of 14
        CaseNO.
NYSCEF DOC.  1:20-cv-04776-RPK-RLM
                1                    Document 1 Filed 10/06/20 Page 7 of 18 PageID #: 7
                                                                  RECEIVED NY-SCEF; ' 05/26/2020




                                                          305 Broadway Suite 1004
                                                          New York, N.Y. 10007
                                                          (347) 281-2643
                                                          Fax (718) 852-0185
                                               Email: jmgluck200@aol.com

          Defendants Addresses:

          NYU Langone Hospital Brc oklyn
          150 55* Street
          Brooklyn, N.Y. 11220

          S ra Galanis
          NYU Langone Hospital Brc oklyn
          150 55* Street
          Brooklyn N. Y. 11220

          Jacquelyn Fox
          NYU Langone Hospital B ooklyn
          150 55* Street
          Brooklyn N.Y. 11220




                                         2 of 14
         Case
NYSCEF DOC. NO.1:20-cv-04776-RPK-RLM
                1                          Document 1 Filed 10/06/20 Page 8 of 18 PageID
                                                                       RECEIVED   NYSCEF:#:05/26/2020
                                                                                            8


        SUPREME CO RT OF THE STATE OF NEW YORK
        COU TY OF KINGS                                             Index#

                                                                      Date Filed;
        CHESTER COBB
                                   Plaintiff,

                -a inst-                                              VERIFIED COMPLAI T

        NYU LANGONE HOSPITAL-BF(OOKLYN
         ARA GALANIS
        JACQUELYN FOX
                                    Defendan s




               The plaintiff, CHESTER COBB by his attorney JOEL M. GLUCK, as

        for his verified complaint respe ctfully lleges as follows:

               1. Plaintiff, CHESTER COBB was and is a resident of the State of New

         York, Cou ty of Kings, and on the date of the occurrence described herein the Plaintiff was

        a resident of the County ofKings aidresidedat 25 St. Felix Place BrooklynNew York 11217.

               2. That on the date oftlie commencement of this action, the plaintiff was a resident

        of the State of New York, County c f Kings and resides at 109 East 96* Str et Brooklyn Ne

        York 11212.

               3. That on the date of till; occurrenc s described herein, Plaintiffwas an employee of

         he Defendant NYU Langone Hos ital Brookl n New York 11220 (formerly L t eran Medical

        Center).

               4.     That the Plaintif    lad been a employed as a dietary worker at first Lutheran

        Medical Center, t en NYU Langor e Brooklyn from 2004.


                                                                                                   1




                                                  3 of 14
         Case 1:20-cv-04776-RPK-RLM Document 1 Filed 10/06/20 Page 9 of 18 NYSCEF:
                                                                RECEIVED   PageID #:C5/26/2020
                                                                                     9
NYSCEF DOC. NO. 1



               5. That Plai tiff perfojmed his work as a dietary work in the Food Services

        Department ofthe above hospitals ii a capable manner during his period of emplo ment.

                6. That the defendant b YU Langone Hospital Brooklyn is not for profit corporation

         organized under the laws ofthe stab; of New York and is licensed as a provider of medical services

         and care, and o erates i the Count) ofKings at 150 55* Street Brooklyn New York 11220

                7. That d ring the per ods relevant to the actio brought herein, defendant Sara

         Galanis, female, was employed dy the Defendant NYU Langone Hospital Brooklyn in the

         cap city of Director of Food Servics is d upon infon ation and belief is a resident of the state of

         New York with a place of business Jt 150 55* Street Brooklyn Ne York.

                 8. That during the peri ds relevant to the claims herein, defendant Jackie Fox,

         female, was an employee of a con :ractor providing services to the defendant NYU Langone

         Hospital, and was performing i the capacity of Food Service Manager at the Defendant s hos ital

          t 150 55* Street Brooklyn New Yark.

                 9. That t e Defendant ' YU Langone Hospital Brooklyn is vicariously liable for the

         acts of the individual defendants na ed in this action.

                 10. That the Defendant      YU Langone Hospital e dorsed and/or directly participated

         in the discriminatory and retaliator; conduct described herein.

                 11. That the acts of the ii istitutional defendant and t e individually named defendants

         were directly responsible for the ter ns and conditions of the l intiffs employment.

                 12. That duri g the course of his employment, most particularly from November 1,

         2017 up to the date of his termination on May 7, 2018, Plaintiff was subjected to harassment

         based on his gender, resulting in a mostile or environ e t.



                                                                                                           2




                                                      4 of 14
       CaseNO.
NYSCEF DOC. 1:20-cv-04776-RPK-RLM
               1                             Document 1 Filed 10/06/20 Page 10 of 18 PageID #: 10
                                                                                       RECEIVED NYSCEF:" 05 26/2


                13. That one or more o the i dividually na ed defendants ma e unwa ted and

        unsought comments on the plaintilf s ap eara ce which caused him anxiety an distress.

                14. That one or more of the individually named defendants follo ed, harassed the

        plaintiff during t e work day, interfe ring with his job performance.

               15. That in December 2017 Plaintiff filed a complaint alleging sexual harassment and

        discrimination ith the New York t te Human Rights Commission and the Equal Employment

        O portunity Commission and such conduct was a protected activity within the meaning of that

        law and the New York City Human Rights Law.

               16. That follo ing the fili g of this complaint, the defendants harassment of the

        Plai tiff and change in his job dutie s i creased in retaliation for the filing of the above com laint;

        Plaintiff was given an unreason ble increase in his work load a d thereafter berated for faili g to

        perform the added duties.

               17. That on March 28, 2018 defendant Fox entered the Men’s Locker Room on the

        premises of NYU Lango e Hospit;il, with the excuse that she was looking for the Plai t f to

        discuss a union meeting which he w is scheduled to attend. Plaintiff nformed her that he was not

        dressed and advised the defendant tliat he believed that she follo ing, stalking and harassing him.

                18. As a result of the Defendant’s acts plai tif was brought to Defendant Galanis

        and disci lined. Defendant G lanis verbally abused and berated the Plaintiff, accusing him of

        enga ing i disruptive behavior. Plaintiff was asked to leave the work place and suffered the

        humiliation a d embarrassme t of I eing removed ftom the premises by security personnel.

                19. That as a result of tlie actions of the defendant the terms and conditions of the

         laintiff’s employment were advers ly affected a d laintiff was forced to seek me ic l care and

        attention.

                                                                                                              3
       CaseNO.
NYSCEF DOC. 1:20-cv-04776-RPK-RLM
               1                              Document 1 Filed 10/06/20 PageRECEIVED
                                                                             11 of 18 PageID #: 05/26/2020
                                                                                       NYSCEF:  11


               20. That in April 2018, PI lintiff applied for le ve under the Fa ily Medical e ve Act,

       and said application was pe ding at the time of Plaintiff s termination n May7,2018.

               21. That the Defendants            termination of the Pl intif was in retaliation for fili g a

        complaint alle ing se ual harassmeit and a hostile work environment,

               22. That the Defendant           termination of the plaintif was on the basis of gender and

        violative of the New York State Hunj;an Rights Law, the New York City Human Rights Law, Title

        Vn of the Civil Rights Act of 1 64 and the Family Medical Leave Act,

               23. That the Plai tiff is ar. eligible employee within the meaning of the Fa ily Medical

         eave Act, as he was employed on £      full time basis and had been working for the Defendant NYU

        Langone Hospital and its predecess( >r on an uninterrupted basis sinc 2004.

               24. T at the Defe dant NYU Langone Hospital Brooklyn is an eligible employer

        wit in the meaning of the Family l edicai Leave Act as its employs far more than 50 em loyees

        on a hill time basis.

                25. That Plaintiff filed a daim under t e Fa ily Medical Leave Act in November 2017

        for intermittent leave to care for a sii k relative.

                26. That such leave was approved but subse uent thereto, Defend nt conduct toward

        Plaintif was hostile and adversely i iffected the terms and conditions of his employment,

                27. That on or about A ril 13, 2018, as a result of increasing stress caused by

        h rassment by the individually nan: ed defendants, and changes in hisjob duties that significantly

        increased his ork load, Plainti ieveloped both physical and emotional illnesses requiri g

        medical treatment and time off fro         ork.

                28. That Plaintiff filed fcr additional le ve \mder the Family Medical Leave Act and

        such firi g as kno n to the defetidants.
                                                                                                            4




                                                          6 of 14
        CaseNO.
NYSCEF DOC.  1:20-cv-04776-RPK-RLM
                1                            Document 1 Filed 10/06/20 Page 12 of 18 PageID
                                                                          RECEIVED   NYSCEF:#:05/26/2020
                                                                                               12


              29. That the Defendants terminated the Plaintiffon or about May 7,2018 for alleged

        absence from ork without leave, ilthou h they kne or should have kno n that Plaintiff was

        absent ue to a serious physical con lition requiring absence from work and constituting a basis

        for leave under the FMLA.

                0. That the Defendants conduct was violative of the Family Me ical Leave Act.

                              AS AND FOUA IRST CAUSE OF ACTION
                              VIOLATIO OF THE NYS HUMAN RIGHTS LAW
               31. That the plaintif rep ats and re-alleges each and every allegation set forth in the

        preceding paragraphs as though set forth fully herein.

               32. That the actions as al eged herein took pl ce in the State of Ne York.

               33. That by reason of ihe aforementioned acts of harassment and retaliation, the

        adverse affect o the terms and cond tions of em loyment, the defendants were and are in violation

        of the New York State Human Rigl ts Law, § 296 et seq. of the Executive Law of the State of

        New York.

               34. That the plaintiff is i ntitled to recover pursuant to statute, lost wages, bac pay,

        front ay, compensatory damages, ittomeys’ fees, interests and costs as allowed by said statutes.

               35. That the amount of amages sustained by the Plaintiff exceeds the monetary l m t

        of all lower courts that would other vise have jurisdiction herein.

                              AS AND FOl i A SECOND CAUSE OF ACTION
                              VIOLATIOh OF NYC HUMAN RIGHTS LAW
               36. That the plaintiff reps ats and re-alleges each and every allegation set forth in the

        preceding para raphs as thou set forth fully herein.

               37. That the acts of discrmiination, harassment, affected the terms and conditions of

        the PlaintifTsemploymentandweisinviolatio oftheNew York City Human Rights Law, §8-
                                                                                                           5




                                                    7 of 14
        CaseNO.
NYSCEF DOC.  1:20-cv-04776-RPK-RLM
                1                             Document 1 Filed 10/06/20 Page 13 of 18 NYSCEF:
                                                                           RECEIVED   PageID #:.05/26/2020
                                                                                                 13


        101 et seq of the New York City Administrative Code,

               38. That by reason of the aforementioned injury the Plaintiff had been dama ed in an

        amount that exceeds the jurisdict onal limit of all lower courts that would otherwise have

        jurisdiction of the matter herein.

                39. That pursuant to t e         licable provisions of §8-101 etseqoftheNew York City

        Admi istrative Code the laintiff is entitled to recover lost w ges, back pay, front ay,

        compensatory damages, attorneys fees, i terests and costs as allowe by said statutes.

                               AS AN FOR A THIR CAUSE OF CTION
                               RETALI l' N UNDER THE NYC HUMAN RIGHTS LAW AND
                               THE NEW YORK STATE HUMAN RIGHTS LA

                40. That the plaintif repe ats and re-alleges each and every llegation set forth in the

          receding aragra hs as though set orth fully herein.

                41. That on or about De<;e ber 8, 2017 and thereafter the Plaintiff made complaints

         about sexual harassment a d the o eation of a hostile work environment to the New York State

         Commission on Human Ri ts, whi< h constituted a protected activity.

                42. In response to the Plaintiff’s complaints, the Defendants subjected the Plaintiff to

         a series of adverse employment acti ns, including filing disciplinary charges agai st the Plai tiff,

         verbally harassing the plaintiff, unreasonably increasing the plaintiff’s work load and job duties

         and ultimately terminating the lain) iff and denying his claim for unemployment benefits.

                43. As a direct and proxi ate result of said unla ful employment practices, plaintiff

         suffered physical problems and emo ional distress.

                44. Defendants are liable to the plaintiff for u la ful emplo ment practices hich

         were in retaliation for engaging in % rotected activity.
                                                                                                            6



                                                       8 of 14
NYSCEF Case 1:20-cv-04776-RPK-RLM
       DOC. NO. 1                            Document 1 Filed 10/06/20 PageRECEIVED
                                                                            14 of 18 PageID #: 14
                                                                                      NYSCEF: 05/26/2020


               45. Defendants conduc; is proscribed retali tory activity i violation of the NYS

        Human Rights Law and the Ne Y rk City Hum n Rights Law, §8-101 et seq of the Ne York

        City Administrative Code.

               46, Plai tiff is entitled to recover applicable lost ages, back pay, front pay,

        com ensatory damages, atto eys’ fees, interests and costs as allowed by said statutes,

        attorney fees, costs and ex enses as provided by the above st tutes.

               47. That by reason of the aforementioned injury the Plaintiff had been damaged in an

        amount that exceeds the jurisdic ional limit of all lower courts that would otherwise have

        jurisdiction of the matter herein.

                               AS AND FOR A FOURTH CAUSE OF ACTION FOR VIOLATION
                               OF THE FAIHLY MEDICAL LEAVE ACT.
               48. That the plaintif rep ats and re-alleges e ch and every allegation set forth in the

         receding paragraphs as though set forth fully herein.

               49. The Family Medical Leave Act 29 USC § 2601 et, Seq. provides that a eligible

        employee shall be entitled to a to of 12 work weeks of le ve during any 12 month period.

        PiaintifP s earlier period was intemifttent and did not ex aust the entirety of his benefits.

               50. Defenda ts violatec the Pl intiffs FM A rights b deeming him to be abse t

        without leave in A ril 2018 when h had notified the defendant that he would be seeking FMLA

        leave for medical treatment of his ack and stress related emotional injury due to harassment at

        work and increased ork load.

               51. Defendants failed to provide the Plaintiff with requested leave, ignored his request

        for leave for the remaining weeks d r the FMLA a d terminate him, on pretext on or about

        May 7,2018.


                                                                                                         7



                                                     9 of 14
       Case NO.
NYSCEF DOC. 1:20-cv-04776-RPK-RLM
                1                           Document 1 Filed 10/06/20 PageRECEIVED
                                                                           15 of 18 PageID #: 15
                                                                                     NYSCEF:* 05/26/2020



               52. Plaintiff s injuries for Defendants violation of his rights under the Family Medical

       Leave Act exceed t e threshold of 5,000.00

               53. Under said Act, Plaiatif is entitled to recover statutory damages for lost wages,

       benefits and other com ensation plus interest at statutory rate pursuant to 29 USCA §2617 (a) (1)

       (A) (ii), e uitable relief in the form of reinstatement, or front pay, attorneys’ fees and costs.

               54. Plaintiff’s damages sxceed the jurisdictional limit of all lower courts that would

        otherwise have jurisdiction of the c£ uses of action herein.

                              AS AND FOIIA FIFTH CAUSE OF ACTION FOR RETALIATION
                              AND INTERPERENCE UNDER THE FAMILY MEDICAL LEAVE
                              ACT.
               55. That the plaintif repe ts and re-alleges each and every allegation set forth in the

       preceding paragraphs as though set forth fully herein.

               56. Family Medical Leat e Act 29 use §2615 prohibits interference with the exercise

        of ri ts provided under th t act. his Section renders it unla ful for an em loyer to interfere

       vrith, restrain or deny the exercise of or the attempt to exercise any right provided by this Act.

               57. Defendants interfere         ith Plaintiff’s rights under the above section nd

       discriminated against the Plaintiff and discharged the plaintiff for being out of work due to a

        serious medical condition for which he was receiving treatment a d for which he had notifie his

       employer that he intended to filed fc r benefits under the FMLA.

               58. As a result of the Defendants’ interference rith the Pl utiffs exercise of his

       rights under the FMLA, Defenda t; are liable to the Plaintiff for compens tory da ages, back

       pay, statutory penalties and attorney s fees an costs as provi e by statute.

               59. Plaintiff’s dam ges exce d the jtirisdictional limit of all lower courts that would


                                                                                                            8



                                                    10 of 14
       Case NO.
NYSCEF DOC. 1:20-cv-04776-RPK-RLM
                1                           Document 1 Filed 10/06/20 PageRECEIVED
                                                                           16 of 18 PageID #: -05
                                                                                     NY-SCEF: 16 26/2020


       otherwise have jurisdiction of the ca|uses of action herein,

                               ASAJM FOB A SIXTH CAUSE OF ACTION Ul DER TITLE VII
                               OF HE CIV [L RIGHTS ACT.
               60. That t e plaintiff repe its and re-alieges each and every allegation set forth in the

       preceding aragraphs as though set brt fully herein.

               61. That t e Defendant N]YU Langone Hospital Brooklyn is a qualified employer under

        the Civil Right Law.

               62. That the Defendant? harassed the Plaintiff on the basis of sex and gender,

        creating a hostile work environment in viol tion of Title VII of the Civil Ri ts Act, 42 U.S.C, §

        2000 et seq.

               63. As set forth above, individtxal female defendants made unwelcome comments

        about Plaintiff’s appearance, enterec his locker room while he was changing clothes, causing him

        embarrassment and emotional distress.

               64. That after plaintiff co mplaiued of said acts and engaged in protected activity under

        State Human Rights Laws defen ants further harassed and retaliated against the Plaintif

        adversely e fecting the terms and co ditions of Plaintiff’s employment.

               65. That Plaintiff filed a charge ith the appropri te state a ency in exercise of his

        protected rights and said charge vj as concurrentl filed with Equal Opportunity Employment

        Commission(EEOC).

               66. That on information a nd belief, the EEOC issued a dismissal and right to sue notice,

        which Plaintif has, to date, not rec( dved.

                7. That the present action is accordingly timely under Title Vn>

               68. That the Plaintiff is er titled under that Act to da ages inclu ing reinstatement, back


                                                                                                           9



                                                      11 of 14
        CaseNO.
NYSCEF DOC.  1:20-cv-04776-RPK-RLM
                1                           Document 1 Filed 10/06/20 Page 17 of 18 PageID
                                                                         RECEIVED   NYSCEF:#:05/26/2020
                                                                                              17


         pay, front pay, compensatory daipages, non- pecuniary damages, attorneys fees, and costs as

         provided by law.

                69. That this Court has iurisdiction of the causes of action set forth above.

                70. That the Plaintiff is < ntitled to damages in an amou t to be determined by the Court

         and where provided by law, attorn sys’ fees co ts and penalties.

                71. Plaintiff demands trial of the causes of action set forth herein.

                72. That the damages o all causes of action alleged herein exceed the jurisdictional

         limit of all lower courts that would otherwise ave jurisdiction here.

                WHEREFORE, plaintiff           CHESTER COBB dem nds jud ent a ainst the

         defendants on the Firs , Secon Third, Four h, Fifth an Si th Causes of Action in an

         amoun to be determined by this Cour , with the cos s nd di bur emen of this c ion and

         such o her relief as he Cour ha U deem appropriate

         Dated: New York, New York
                 May 25,2020




                                                     305 Broadway Suite 1004
                                                     New York, N.Y. 10007
                                                     Tel. 347-281 2643
                                                     Fa (212) 619-6701
                                                     Email: jmgluck200@aol.com




                                                                                                      10




                                                   12 of 14
       CaseNO.
NYSCEF DOC. 1:20-cv-04776-RPK-RLM
               1                        Document 1 Filed 10/06/20 PageRECEIVED
                                                                       18 of 18 PageID #:-05/26/2020
                                                                                 NY5CEF:  18




                                        VERIFICATION
          STATE OF NEW YORK )
          COUNTY OF NEW YORK )


                The undersigned, an attorney duly admitted to practice in the courts of the

          State of New York, hereby affirms under the penalties of perjury:

                Affirmant has read ths foregoing Complaint and knows the contents

          thereof; the same is true t affirmant s own knowledge, except as to matters

          therein stated to be alleged (>n information and belief, and as to those matters,

          deponent believes it to be tri e; and the reason this verification is ma e by the

          affirmant and not by the Plairtiff is because the Plaintiff is not within the county

          where affir ant has his of ice. The grounds for affirmant s knowledge are

          communications with the Plaint ff and Plaintiff s records which affirmant has

          re iewed.

          Dated: New York , N.Y. lOOQT
                   May 25, 2020


                                                    JO]
                                                      ) L M. GLUCit ¦
                                                    Atto ey for Plaintiff




                                               13 of 14
